DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicants’ amendment filed July 1, 2021.   Claim 16 has been canceled without prejudice. Claims 1-15 and 17-20 are pending and an action on the merits is as follows.	
Applicant’s arguments, see the last paragraph on page 6 of the response, filed July 1, 2021, with respect to the rejection(s) of claim 1 under 35 U.S.C. 102 (a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference(s).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-8 and 13 are rejected under 35 U.S.C. 103 as being obvious over Husmann et al. (US 7,314,119 B2). 
Claim 1: Husmann et al. discloses a guide (roller guide 5) for individual movement machinery, shown in Fig. 1a to comprise a base (lower horizontal member) mounted to cage frame (3) and a frame (vertical members) fixed to base and supporting rollers.  A monitoring system includes arrays of sensors (position sensors 11, acceleration sensors 12), each array of sensor corresponds to a center guide roller (6) or two lateral guide rollers (6) (column 3 lines 55-65).  Position sensors (11) of the arrays of sensors are shown in Fig. 1a to be affixed to the frame, and acceleration sensors (12) of the arrays of sensors are shown to be affixed to the base. Said arrays of sensors respectively sense guide conditions and generate readings accordingly (column 3 line 65 through column 4 line 3).  This reference fails to disclose the arrays of sensors to be affixed to each the base and the frame.
However it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the position sensors of the arrays of sensors to be affixed to each of the base and frame, and the acceleration sensors of the arrays of sensors to be affixed to each of the base and frame, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  The arrays of sensors then would be affixed to each the base and the frame.  Doing so would allow thorough monitoring of each roller to determine if a single roller requires serviced.
Claim 2: Husmann et al. discloses a guide as stated above, where the frame is shown in Fig. 1a to comprise lever arms (7) coupled to the frame and lever arm control assemblies (spring 8) configured to limit movements of each of the lever arms relative to the frame (column 3 lines 27-29).  Slider assemblies include guide rollers (6) rotatably coupled to each of the lever arms (column 3 lines 25-27).  The lever arms comprise opposed front-to-back lever arms corresponding to two lateral rollers of opposed front-to-back slider assemblies rotatably coupled to the front-to-back lever arms, and a side-to-side lever arm corresponding to a center roller of side-to-side slider assembly rotatably coupled to the side-to-side lever arm (column 3 lines 26-28).
Claim 3: Husmann et al. discloses a guide as stated above, where the lever arm control assemblies each comprise a spring (column 3 lines 27-29).

Claim 5: Husmann et al. discloses a guide where the arrays of sensors are affixed to each of the base and frame, as stated above.  Therefore a base sensor array corresponds to the sensor array affixed to the base, and an additional sensor array corresponds to the sensor array affixed to the frame.  This reference fails to disclose multiple additional sensor arrays to be affixed to the frame.
However it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a second additional sensor array to be affixed to the frame, since it has been held that a mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  Doing so would ensure reliable and discrete monitoring for each moving part that contacts a guide rail, i.e. guide roller.
Claim 6: Husmann et al. discloses a guide where the base sensor array is affixed to the base and corresponds to the center guide roller, as stated above.  Since the center guide roller is disposed at or near to a center of the base, as is recognized in the art, the corresponding base sensor array is also disposed at or near to a center of the base.
Claim 7: Husmann et al. discloses a guide as stated above, where the base sensor array comprises an acceleration sensor (12) and tilt sensor (position sensor 11) (column 3 lines 55-65).  A rotation sensor (13) is further provided at a righthand upper roller guide (column 4 lines 13-16).  This reference fails to disclose the base sensor to include the rotation sensor.
However it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the base sensor to include the rotation sensor, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  Doing so would provide an accurate monitoring of not only the guide, but an elevator frame as well due to the base being mounted to the elevator frame.
Claim 8: Husmann et al. discloses a guide where additional sensor arrays are affixed to the frame, as stated above.  The additional sensor arrays correspond to each of the lateral guide rollers and lever arms (lateral levers 7) of the frame (column 3 lines 55-65), and are therefore disposed proximate to slider assemblies at lever arms of the frame.  
Claim 13: Husmann et al. discloses a guide as stated above, where first and second guides are shown in Fig. 1a.  Readings are generated from comparisons between complementarily sensed guide conditions of the first and second guides and reference settings (column 4 lines 41-50).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Husmann et al. (US 7,314,119 B2) in view of Shi et al. (US 8,893,858 B2).
Claim 4: Husmann et al. discloses a guide as stated above, but fails to disclose the arrays of sensors to comprise MEMS devices in a size range of twenty micrometers to one millimeter.
However Shi et al. teaches an elevator system, where a sensor (acceleration sensor 152) comprises a MEMS device (column 4 lines 64-66).
Given the teachings of Shi et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the guide disclosed in Husmann et al. with providing the arrays of sensors to comprise MEMS devices.  It would have further been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the MEMS devices to be in a size range of twenty micrometers to one millimeter, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Doing so would “allow the sensor[s] to be smaller, more energy efficient, and more portable” as taught in Shi et al. (column 5 lines 2-4).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Husmann et al. (US 7,314,119 B2) in view of Okamoto et al. (US 7,540,358 B2).
Claim 9: Husmann et al. discloses a guide comprising additional sensor arrays, as stated above.  The additional sensor arrays each comprise acceleration sensors (12) corresponding to two lateral guide rollers and associated lateral levers (7) (column 3 lines 56-65).  The lateral levers further include a spring (column 3 lines 27-29).  This reference fails to disclose the additional sensor arrays to comprise shock and vibration sensors.
However Okamoto et al. teaches a guide including sensors (132) to measure an amount of expansion of a spring (133) (column 24 lines 30-34) and a sensor (214) to detect vibration (column 32 lines 10-12).
Given the teachings of Okamoto et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the guide disclosed in Husmann et al. with providing the additional sensor arrays to comprise sensors to measure an amount of expansion of a spring, i.e. shock sensor, and vibration sensors.  Doing so would allow corrective measures to be performed such that “the frequency of large shocks exerted on the car can be reduced, and the car can be more reliably stopped” as taught in Okamoto et al. (column 21 lines 21-25).
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Husmann et al. (US 7,314,119 B2) in view of Onishi et al. (US 2020/0346874 A1).
Claim 10: Husmann et al. discloses a guide as stated above, but fails to disclose an indicator configured to display a status indication based on the readings.
However Onishi et al. teaches a sensing system, where an indicator displays a status indication based on readings of a sensor (page 4 ¶ [0071]).
Given the teachings of Onishi et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the guide disclosed in Husmann et al. with providing an indicator configured to display a status indication based on the readings.  Doing so would allow notification about “the detected abnormality to the terminal device used by an operator of the [building]” as taught in Onishi et al. (page 12 ¶ [0148]).
Claim 11: Husmann et al. modified by Onishi et al. discloses a guide as stated above, where the indicator is shown in Onishi et al. to comprise light emitters (lamp 231), associated with a sensed condition, and configured to emit light of various colors to generate a status indication (page 4 ¶ [0071]).
Claim 12: Husmann et al. modified by Onishi et al. discloses a guide as stated above, where the indicator is communicative with an elevator system controller (control section 20) as shown in Onishi et al. (page ¶ [0071]).


Allowable Subject Matter
Claims 14, 15 and 17-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 14: The prior art does not teach nor suggest an elevator system for use in a structure formed to define a hoistway, the elevator system comprising: a hoistway rail extending along the hoistway; and an elevator car, which is movably disposed in the hoistway, the elevator car comprising: one or more elevator roller guides that respectively engage with the hoistway rail; and sensors affixed to each of the one or more of the elevator roller guides, wherein the sensors are provided in arrays of sensors comprising: a base sensor array embedded in a base of each of the one or more elevator roller guides and comprising at least acceleration, tilt and rotation sensors; and lever arm sensor arrays respectively embedded in a lever arm of each one of the one or more of the elevator roller guides and comprising at least acceleration, shock and vibration sensors.  The combinations of the claimed limitations are novel and found to be allowable over prior art.  The cited references taken singly or in combination do not anticipate nor make obvious applicant's claimed invention.
Claim 19: The prior art does not teach nor suggest a method of operating an elevator system for use in a structure formed to define a hoistway, the elevator system comprising a hoistway rail extending along the hoistway, and an elevator car, which is movably disposed in the hoistway, the elevator car comprising one or more elevator roller guides that respectively engage with the hoistway rail, and the method comprising: embedding sensors in a base of each of the one or more elevator roller guides and in a lever arm of each one of the one or more of the elevator roller guides; activating the sensors to sense elevator roller guide conditions during operations of the elevator system and to generate readings accordingly; and controlling at least the drive system during the operations of the elevator system based on the readings.  The combinations of the claimed limitations are novel and found to be allowable over prior art.  The cited references taken singly or in combination do not anticipate nor make obvious applicant's claimed invention.
Claims 15, 17, 18 and 20 depend from claims 14 or 19 and therefore inherit all allowed claim limitations.

Conclusion
Examiner tried several times to contact applicant’s representative, Howard Levy, through telephone communications between 9/2/2021 and 9/13/2021 regarding a potential examiner’s amendment, but was unsuccessful.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 5,811,743 pertaining to a guide having sensors on a frame and base.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J UHLIR whose telephone number is (571)270-3091.  The examiner can normally be reached on M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Christopher Uhlir/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        September 21, 2021